Case: 16-10568   Date Filed: 03/23/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10568
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:15-cr-00018-JA-DAB-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DONTREAUN TREMAYNE ALEXANDER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 23, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-10568      Date Filed: 03/23/2017   Page: 2 of 3


       Dontreaun Alexander appeals his convictions for obstructing interstate

commerce by robbery, 18 U.S.C. § 1951(a), and brandishing a firearm during that

robbery, id. § 924(c)(1)(A). Alexander challenges, for the first time, the validity of

his guilty plea. We affirm.

       Because Alexander failed to move to withdraw his plea, our review is for

plain error. See United States v. Rodriguez, 751 F.3d 1244, 1251 (11th Cir. 2014).

That standard requires Alexander to prove that an error occurred that is plain and

that affects his substantial rights. See id.

       The district court did not plainly err in accepting Alexander’s pleas of guilty.

During the plea colloquy, Alexander stated that he had reviewed his case with

counsel; he had knowingly and voluntarily entered a written plea agreement with

the government; he had not been induced or coerced to plead guilty; he understood

the charges against him and the consequences of pleading guilty; and the factual

statement in his plea agreement described his offenses accurately. Alexander also

acknowledged that he had read and understood his indictment and the plea

agreement, both of which recited the elements of his offenses. Alexander argues

that the district court violated Federal Rule of Criminal Procedure 11 by failing to

explain the element of “interstate commerce,” but “[n]othing in the text of Rule 11

imposes such an obligation” on the district court, see Rodriguez, 751 F.3d at 1254,

particularly when Alexander passed up the invitation to inquire about any “word


                                               2
               Case: 16-10568     Date Filed: 03/23/2017     Page: 3 of 3


[he] d[id]n’t understand.” The district court was entitled to find that Alexander

“understood what he was admitting and that what he was admitting constituted the

crimes charged.” United States v. Siegel, 102 F.3d 477, 480 (11th Cir. 1996).

      Alexander argues that there is an insufficient factual basis to accept his pleas

of guilty, and the government responds that Alexander waived his argument by

pleading guilty. We reject both arguments. We can consider Alexander’s argument

because our earliest precedents hold that the entry of a knowing and voluntary plea

does not bar a defendant from contesting the factual basis for that plea. See United

States v. Puentes-Hurtado, 794 F.3d 1278, 1286–87 (11th Cir. 2015). And the

district court did not plainly err in finding there was a factual basis to establish that

Alexander’s crimes caused a “minimal effect” on interstate commerce. See United

States v. Rodriguez, 218 F.3d 1243, 1244 (11th Cir. 2000). Alexander admitted that

he entered a Circle K convenience store brandishing a firearm; that its cashier

foiled Alexander’s plan to steal currency from the safe and cash register; and that

the store “was engaged in interstate commerce and was forced to shut down for

several hours following the robbery, resulting in the disruption of interstate

commerce through that establishment.” See United States v. Ransfer, 749 F.3d 914,

936 (11th Cir. 2014); United States v. Dean, 517 F.3d 1224, 1228 (11th Cir. 2008).

      We AFFIRM Alexander’s convictions.




                                            3